Citation Nr: 0739920	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for vocal cord 
paralysis, status-post thyroidectomy.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension, to 
include as due to herbicide exposure.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus, 
to include as due to herbicide exposure.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for left eye blindness, 
to include as due to herbicide exposure.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lung disability, 
to include as due to herbicide exposure.

6. Whether new and material evidence has been received to 
reopen a claim of service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from March 1956 to March 1958 
and October 1961 to October 1962 and active duty for training 
(ACDUTRA) from June 15, 1970, to July 27, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which determined, in pertinent part, 
that no new and material evidence had been received 
sufficient to reopen the veteran's previously denied claims 
of service connection for vocal cord paralysis, status-post 
thyroidectomy, and asbestosis.  The RO also determined that 
no new and material evidence had been received sufficient to 
reopen the veteran's previously denied claims of service 
connection for hypertension, diabetes mellitus, left eye 
blindness, and a lung disability, each to include as due to 
herbicide exposure.  The veteran disagreed with this decision 
in August 2004.  He perfected a timely appeal on these claims 
in March 2005 and requested a Travel Board hearing, which was 
held at the RO in August 2007.

The Board observes that, in an August 2002 rating decision, 
the RO denied the veteran's service connection claims of 
hypertension, diabetes mellitus, left eye blindness, and a 
lung disability, each to include as due to herbicide 
exposure.  It appears that, in the currently appealed rating 
decision issued in June 2004, the RO adjudicated the 
veteran's application to reopen his previously denied service 
connection claims for hypertension and for a lung disability 
as new claims.  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, although 
the RO has reviewed the veteran's service connection claims 
for hypertension and for a lung disability on a de novo 
basis, these issues are as stated on the title page.

Regardless of the RO's actions, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen the claims.  That is, the Board has a 
jurisdictional responsibility to consider whether a claim 
should be reopened, regardless of the RO's finding.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In July 1986, the RO denied, in pertinent part, the 
veteran's service connection claim for vocal cord paralysis, 
status-post thyroidectomy; this decision was not appealed.

2.  New and material evidence has not been received since the 
July 1986 RO decision in support of the veteran's service 
connection claim for vocal cord paralysis, status-post 
thyroidectomy.

3.  In August 2002, the RO denied the veteran's service 
connection claims for hypertension, diabetes mellitus, left 
eye blindness, and a lung disability, each to include as due 
to herbicide exposure; although the veteran disagreed with 
this decision, a timely appeal was not perfected.

4.  New and material evidence has not been received since the 
August 2002 RO decision in support of the veteran's service 
connection claims for hypertension, diabetes mellitus, left 
eye blindness and a lung disability, each to include as due 
to herbicide exposure.

5.  In May 2003, the RO denied the veteran's service 
connection claim for asbestosis; this decision was not 
appealed.

6.  New and material evidence has not been received since the 
May 2003 RO decision in support of the veteran's service 
connection claim for asbestosis.


CONCLUSIONS OF LAW

1.  The July 1986 RO decision, which denied the veteran's 
claim of service connection for vocal cord paralysis, status-
post thyroidectomy, is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the July 1986 RO decision in 
support of the claim of service connection for vocal cord 
paralysis, status-post thyroidectomy, is not new and 
material; accordingly, the claim of entitlement to service 
connection for vocal cord paralysis, status-post 
thyroidectomy, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The August 2002 RO decision, which denied the veteran's 
claims of service connection for hypertension, diabetes 
mellitus, left eye blindness, and a lung disability, each to 
include as due to herbicide exposure, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

4.  Evidence received since the August 2002 RO decision in 
support of the claims of service connection for hypertension, 
diabetes mellitus, left eye blindness, and a lung disability, 
each to include as due to herbicide exposure, is not new and 
material; accordingly, the claims of entitlement to service 
connection for hypertension, diabetes mellitus, left eye 
blindness, and for a lung disability, each to include as due 
to herbicide exposure, are not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

5.  The May 2003 RO decision, which denied the veteran's 
claim of service connection for asbestosis, is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.104 (2007).

6.  Evidence received since the May 2003 RO decision in 
support of the claim of service connection for asbestosis is 
not new and material; accordingly, the claim of entitlement 
to service connection for asbestosis is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a March 2004 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence and 
noted other types of evidence the veteran could submit in 
support of his claims.  In addition, the veteran was informed 
of when and where to send the evidence.  After consideration 
of the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The March 2004 letter also defined new and material evidence, 
advised the veteran of the reasons for the prior denial of 
the claims of service connection, and noted the evidence 
needed to substantiate the underlying claims of service 
connection.  That correspondence satisfied the notice 
requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 
(2006).

Additional notice of the five elements of a service-
connection claim was provided in April 2004.  While the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, no new disability rating or effective 
date for award of benefits will be assigned as the claims for 
service connection are not reopened in this decision.  Given 
the foregoing, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the March 2004 letter was issued before the June 2004 
rating decision which denied the benefits sought on appeal; 
thus, the notice was timely.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file; the veteran 
does not contend otherwise.  VA need not conduct an 
examination or obtain a medical opinion with respect to the 
issue of whether new and material evidence has been received 
to reopen a previously denied claim of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

In a July 1986 rating decision, the RO denied, in pertinent 
part, the veteran's service connection claim for vocal cord 
paralysis, status-post thyroidectomy.  In an August 2002 
rating decision, the RO denied the veteran's service 
connection claims for hypertension, diabetes mellitus, left 
eye blindness, and for a lung disability, each to include as 
due to herbicide exposure.  In a May 2003 rating decision, 
the RO denied the veteran's service connection claim for 
asbestosis.  A finally adjudicated claim is an application 
which has been allowed or disallowed by the agency of 
original jurisdiction, the action having become final by the 
expiration of one year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  The veteran did 
not disagree with either the July 1986 or the May 2003 rating 
decisions.  Although he disagreed with the August 2002 rating 
decision in February 2003, he did not perfect an appeal.  
Thus, all 3 of these rating decisions became final.

The claims of entitlement to service connection for vocal 
cord paralysis, status-post thyroidectomy, for hypertension, 
diabetes mellitus, left eye blindness, and a lung disability, 
each to include as due to herbicide exposure, and for 
asbestosis may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen all of his 
previously denied claims in September 2003.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

With respect to the veteran's claim of service connection for 
vocal cord paralysis, status-post thyroidectomy, the evidence 
before VA at the time of the prior final rating decision in 
July 1986 consisted of his service medical records and a 
report of VA examination in June 1986.  The RO noted that, 
prior to the veteran's ACDUTRA in 1970, he had a thyroid 
operation that had resulted in partial paralysis of the vocal 
cords.  A line of duty determination found that the veteran 
had aggravated a pre-existing vocal cord paralysis during his 
ACDUTRA in 1970.  VA examination in June 1986 showed only 
hoarseness.  The RO concluded that the veteran's pre-existing 
vocal cord paralysis was not aggravated by service because 
his in-service treatment consisted of an ameliorating surgery 
which had not caused any residuals.  Accordingly, in the 
absence of a medical nexus between the veteran's vocal cord 
paralysis, status-post thyroidectomy, and active service, the 
claim was denied.

With respect to the veteran's claims of service connection 
for hypertension, diabetes mellitus, left eye blindness and 
for a lung disability, each to include as due to herbicide 
exposure, the evidence before VA at the time of the prior 
final rating decision in August 2002 consisted of the 
veteran's service personnel records, his service medical 
records, and post-service medical records.  The RO 
acknowledged that the veteran's post-service medical records 
showed treatment for hypertension, diabetes mellitus, left 
eye blindness, and for a lung disability.  However, since 
these records did not contain a nexus between the veteran's 
hypertension, diabetes mellitus, left eye blindness, or his 
lung disability and active service, and since the veteran 
lacked qualifying Vietnam service, the RO determined that 
service connection for hypertension, diabetes mellitus, left 
eye blindness, and for a lung disability, each to include as 
due to herbicide exposure, was not warranted.  Thus, the 
claims were denied.

With respect to the veteran's service connection claim for 
asbestosis, the evidence before VA at the time of the prior 
final rating decision in May 2003 consisted of the veteran's 
service medical records.  The RO noted that, since there was 
no evidence of in-service exposure to asbestos or treatment 
for asbestosis as a result of such exposure, service 
connection for asbestosis was not warranted.  Thus, the claim 
was denied.

In September 2003, the veteran submitted a copy of a VA Form 
21-2680, "Examination For Housebound Status Or Permanent 
Need For Regular Aid And Attendance," and a copy of a DAV 
Medical Certificate, in which he alleged that he was 
housebound due to vocal cord paralysis, status-post 
thyroidectomy, hypertension, diabetes mellitus, left eye 
blindness, a lung disability, and asbestosis.  The RO 
reasonably interpreted this examination report and medical 
certificate as an informal application to reopen the 
veteran's previously denied claims for service connection for 
vocal cord paralysis, status-post thyroidectomy, 
hypertension, diabetes mellitus, left eye blindness, a lung 
disability, and for asbestosis.  With respect to the 
veteran's application to reopen these previously denied 
claims, the Board finds that the veteran has submitted 
evidence that is cumulative of other evidence of record, does 
not relate to an unestablished fact, and does not raise a 
reasonable possibility of substantiating any of these claims.

The newly submitted evidence includes private treatment 
records from H.M., M.D. (Dr. H.M.), private treatment records 
from the University of South Alabama Medical Center, and the 
veteran's August 2007 Travel Board hearing testimony.

A review of the newly submitted private treatment records 
from the University of South Alabama Medical Center shows 
that a June 1999 chest x-ray revealed no acute chest disease.  
The veteran was hospitalized in March 2000 for treatment of 
hypothyroidism.  At that time, the veteran's complaints 
included diabetes mellitus and hypertension.  He asserted 
that his hypothyroidism was secondary to a partial 
thyroidectomy in 1969.  The primary diagnosis was 
hypothyroidism.  The secondary diagnoses included diabetes 
mellitus and hypertension.

The veteran received regular outpatient treatment from 
Dr. H.M. for diabetes mellitus and hypertension in 2000 and 
2001.  For example, on private outpatient treatment in 
September 2001, physical examination showed blood pressure of 
122/88.  The assessment included diabetes mellitus, 
hypertension, erratic blood pressure readings, and partial 
blindness in one eye due to diabetes mellitus.  On private 
outpatient treatment in March 2002, the veteran complained of 
2 weeks of shortness of breath.  His history included 
diabetes mellitus, hypertension, blindness, a thyroidectomy, 
and asthma or questionable chronic obstructive pulmonary 
disease.  Physical examination showed that the veteran was 
very hoarse, blind in the left eye, and had a thyroidectomy 
scar and obscured breath sounds.  The assessment included 
diabetes mellitus.

The veteran was hospitalized at the University of South 
Alabama Medical Center in September 2003 for complaints of 
worsening shortness of breath and chest tightness.  A chest 
x-ray showed clear lungs and no acute chest disease.  The 
admission diagnosis was congestive heart failure 
exacerbation.  The secondary diagnoses included 
hypothyroidism, diabetes mellitus, hypertension, and 
bilateral blindness.

The evidence that was of record at the time of the July 1986, 
August 2002, and May 2003 RO decisions did not contain some 
of the diagnoses found in the newly submitted evidence.  As 
noted, however, the evidence (service medical records and VA 
clinical records) that was of record in July 1986 showed only 
in-service treatment for vocal cord paralysis through surgery 
which did not result in any residuals.  The evidence (service 
medical records and VA clinical records) that was of record 
in August 2002 showed only post-service treatment for 
hypertension, diabetes mellitus, left eye blindness, and for 
a lung disability.  Finally, the evidence that was of record 
in May 2003 showed no in-service complaints of or treatment 
for asbestosis or any in-service exposure to asbestos.  Thus, 
the newly submitted evidence showing treatment for vocal cord 
paralysis, status-post thyroidectomy, hypertension, diabetes 
mellitus, left eye blindness, or a lung disability is 
cumulative of evidence already of record.  There is still no 
evidence of in-service treatment for hypertension, diabetes 
mellitus, left eye blindness, or for a lung disability, to 
include as due to herbicide exposure, in any of the newly 
submitted evidence.  Nor is there any newly submitted 
evidence of in-service treatment for asbestosis.  Critically, 
there also is still no competent evidence in the newly 
submitted evidence that links any of the veteran's claimed 
disabilities to active service.  

The veteran has contended in lay statements submitted to VA 
that he incurred vocal cord paralysis, status-post 
thyroidectomy, hypertension, diabetes mellitus, left eye 
blindness, a lung disability, and asbestosis during active 
service.  The veteran, as a lay person, would not be 
competent to render a probative opinion on a medical matter 
such as the etiology of any of his claimed disabilities.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In addition, 
the veteran's newly submitted statements are cumulative of 
statements that were of record at the time of the July 1986, 
August 2002, and May 2003 rating decisions.

The Board acknowledges that the veteran recently submitted 
information concerning his alleged U.S. Army Reserve service 
between 1969 and 1973.  The Board notes that the U.S. Army 
certified that the veteran only had a brief period of ACDUTRA 
from June 15, 1970, to July 27, 1970; none of the veteran's 
other alleged U.S. Army Reserve service has been verified.  
The newly submitted U.S. Army Reserve information consisted 
of copies of the line of duty investigation report in to the 
circumstances surrounding the veteran's vocal cord paralysis; 
this report already was of record.  Accordingly, the newly 
submitted information concerning the veteran's U.S. Army 
Reserve service does not raise a reasonable possibility of 
substantiating the claims for service connection for vocal 
cord paralysis, status-post thyroidectomy, hypertension, 
diabetes mellitus, left eye blindness, a lung disability, or 
for asbestosis.  Thus, it is not new and material evidence 
sufficient to reopen any of these claims.

Absent any competent evidence of a nexus between active 
service and the veteran's vocal cord paralysis, status-post 
thyroidectomy, hypertension, diabetes mellitus, left eye 
blindness, or his claimed lung disability or asbestosis, the 
newly received evidence does not raise a reasonable 
possibility of substantiating any of the veteran's service 
connection claims.  Accordingly, the Board finds that, as new 
and material evidence has not been received, the claims of 
service connection for vocal cord paralysis, status-post 
thyroidectomy, for hypertension, diabetes mellitus, left eye 
blindness, and a lung disability, each to include as due to 
herbicide exposure, and for asbestosis are not reopened.


ORDER

As new and material evidence has not been received, the claim 
of service connection for vocal cord paralysis, status-post 
thyroidectomy, is not reopened.

As new and material evidence has not been received, the 
claims of service connection for hypertension, diabetes 
mellitus, left eye blindness, and a lung disability, each to 
include as due to herbicide exposure, are not reopened.

As new and material evidence has not been received, the claim 
of service connection for asbestosis is not reopened.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


